Case 17-10837-KG Doc 1171 Filed 04/03/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)
In re: ) Chapter ll
` )
SUNIVA, lNC.,l ) Case No. 17-10837 (KG)
)

Debtor. ) Re: Docket No. [___] / l 5?

 

ORDER AUTHORIZING THE DEBTOR TO ENTER INTO AN AMENDMENT TO
THE SECOND LION POINT DIP CREDIT AGREEMENT

Upon the motion (the “M)tiM”)2 of the above-captioned debtor and debtor in
possession (the “_M”), for entry of an order (the “L:lg”) authorizing the Debtor to enter into
the DIP Amendment; and it appearing that the relief requested in the Motion is in the best
interests of the Debtor’s estate, their creditors, and other parties in interest; and it appearing that
the Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and it appearing that this
proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue of
this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and adequate
notice of the Motion and opportunity for objection having been given; and it appearing that no
other notice need be given; and after due deliberation and good and sufficient cause appearing
therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED, as set forth herein.

2. The Debtor is authorized to enter into the DIP Amendment.

3. This Order shall amend the Second Lion Point DIP Order for the sole

purpose of incorporating the Commitment Increase. The DIP Agent, the Lion Point DIP Lenders

 

1 The last four digits of the Debtor’s federal tax identification number is 2418. The Debtor’s corporate
headquarters is located at 5765 Peachtree Industrial Blvd, Norcross, Georgia 30092.

2 Capitalized terms used but not defined herein shall have the meanings set forth in the Motion.

llvaAC 6127892V.l

 

 

Case 17-10837-KG Doc 1171 Filed 04/03/19 Page 2 of 2

and the Debtor Will prepare the DIP Amendment reflecting the Commitment lncrease and Will
file such DIP Amendment, once executed, With the Court.

4. Except as otherwise specifically provided for herein, each of the Second
Lion Point DIP Order (as modified by this Order) and the Second Lion Point DIP Facility (as
modified by the DIP Amendment) shall remain in filll force and effect, and the DIP Agent and
Lion Point DIP Lenders shall be entitled to all of the rights and protections provided therein.

5 . The Debtor is authorized and empowered to take all actions necessary to
implement the relief granted in this Order and execute the DIP Amendment Without further
notice or order of the Court.

6. All references to the Second Lion Point DIP Credit Agreement in the
Second Lion Point DIP Order shall be deemed references to the Second Lion Point DIP Credit
Agreement as amended by the DIP Amendment.

7. Notwithstanding the possible applicability of Bankruptcy Rules 7062,
9014, or otherwise, the terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

8. This Court shall retain jurisdiction With respect to all matters relating to

the interpretation or implementation of this Order.

Dated: >!YE L_,Q ‘ § ,2019
Wil `ngton, Delaware

 

 

IM]?AC 6127892V.1

 

 

